J-A26034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 S.M.                                       :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                     Appellant              :
                                            :
                                            :
                v.                          :
                                            :
                                            :
 M.G.                                       :     No. 237 WDA 2018

              Appeal from the Order Entered January 22, 2018
     In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): FD-04-008741


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

JUDGMENT ORDER BY MURRAY, J.:                        FILED OCTOBER 11, 2018

      S.M. (Appellant) appeals pro se from the trial court’s January 22, 2018

order dismissing his exceptions and adopting as a final order the hearing

officer’s report and recommendation regarding custody of the parties’ 14 year

old child. Upon review, we dismiss the appeal.

      The parties have been engaged in custody litigation since the birth of

their child in 2004. In this appeal, Appellant takes issue with the trial court’s

January   22,    2018   order    adopting   the   hearing   officer’s   report   and

recommendation. The trial court determined that “all of the matters” raised

by Appellant “constituted untimely objections to, or untimely ‘Rebuttals’ of,

evidence adduced by the Hearing Officer.” Trial Court Opinion, 5/17/18, at 1

(noting that “Appellant also critiqued and objected to the details of the entire

custody arrangement, both as it had existed up to that point and as it was

modified by the Hearing Officer”). The trial court concluded:
J-A26034-18


                Even giving due allowance for the difficulties faced by self-
        represented litigants such as Appellant in protracted custody
        proceedings, Appellant’s litany of conclusory objections and
        criticisms failed to satisfy his burden of proving that the Hearing
        Officer committed any remediable error, omission, or abuse of
        discretion.

Id. at 2.

        Likewise, in his appellate brief, Appellant has failed to present a cogent

legal argument.1 Appellant has not designated a statement of questions for

this Court’s review, and his lengthy but unpaginated argument does not cite

any legal authority or provide any legal analysis. See Pa.R.A.P. 2111(a)(4),

2116(a), 2119(b). Appellant’s argument is simply a personal account of the

case which fails to conform to the requirements of the Pennsylvania Rules of

Appellate Procedure. See Pa.R.A.P. 2101-2119.

        We note that although Appellant is pro se, his status does not relieve

him of his duty to properly raise and develop an appealable claim. Smathers

v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996). This Court has stated:

        [A]ppellate briefs and reproduced records must materially
        conform to the requirements of the Pennsylvania Rules of
        Appellate Procedure. This Court may quash or dismiss an appeal
        if the appellant fails to conform to the requirements set forth in
        the Pennsylvania Rules of Appellate Procedure. Although this
        Court is willing to liberally construe materials filed by a pro se
        litigant, pro se status confers no special benefit upon the
        appellant. To the contrary, any person choosing to represent
        himself in a legal proceeding must, to a reasonable extent,
        assume that his lack of expertise and legal training will be his
        undoing.



____________________________________________


1   Appellee, M.G., who is also pro se, has not filed a reply brief.

                                           -2-
J-A26034-18



In re Ullman, 995 A.2d 1207, 1211-1212 (Pa. Super. 2010) (citations

omitted), appeal denied, 20 A.3d 489 (Pa. 2011). Accordingly, we dismiss

the appeal.

      Appeal dismissed. Case stricken from the October 31, 2018 argument

list. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2018




                                   -3-